DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Following response to arguments is based on Applicant’s arguments filed on September 13, 2022.

Regarding Previous Rejection Under 35 USC § 112 – Second Paragraph
Previous rejection of claims 5-9 and 18 has been withdrawn in view of the amendment of the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 6-9] with respect to rejection of claim 1 have been fully considered but are not persuasive.

Regarding claim 1, on page 8, Applicant argues that prior art of record fails to teach “generating, in the integrated circuit device and by the at least one processing unit executing instructions included in the model of the Artificial Neural Network, an output of the Artificial Neural Network, based on the model stored in the integrated circuit device and the sensor data of the person, wherein the output identifies a condition of the person; and transmitting an alert from the integrated circuit device to request assistance”.
The Examiner respectfully disagrees and submits as follows. It is the combination of Dwivedi and Choi which teaches the argued limitations.
Broad limitations in Claim 1 are not providing specific details or features but general recitations of how neural networks work, as known in the art. That is, neural networks provide outputs/diagnostics based on sensed inputted data. Claim 1 is only providing four generic steps of storing a model of neural network, receiving data sensed to a person, generating a condition of the person, and transmitting an alert seeking for assistance.
Hence, for the argued limitations and based on the above analysis, Dwivedi generates an output of the neural network [result 114 in Fig. 1] based on neural network and the sensed data [training data 102, transformer 106, new data 104,  and neural networks 110, 112 in Fig. 1], where said sensed data belongs to a person, as taught by Choi, and where an alert is transmitted requesting assistance [Choi – Paragraph 112, 127, 146].

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 5 and 18 have been amended. Thus, claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dwivedi et al. (US Patent Application Publication No. 2021/0192287) in view of Choi et al. (US Patent Application Publication No. 2020/0202527).

Regarding claim 1, Dwivedi teaches a method (Figs. 1-2, 9A), comprising:
storing, in random access memory (PPUs 218 in Fig. 2 comprise memories for storing the data as well as the data storage 901 and 905 in Fig. 9A [Paragraphs 49, 65, 68, 83, 84]) of an integrated circuit device having at least one processing unit (processor within ALUs 910 [Paragraphs 1, 84, 87]) configured to execute instructions having matrix operands (the ALUs 910 comprise matrix operands [Paragraph 87]), a model of an Artificial Neural Network (stored and implemented neural networks 110, 112);
receiving, in the integrated circuit device and from a computer network, sensor data (sensor data is received as new data 104 as in Fig. 1 [Paragraph 54]) [
generating, in the integrated circuit device and by the at least one processing unit executing instructions included in the model of the Artificial Neural Network, an output of the Artificial Neural Network (result 114 [Paragraph 54]), based on the model stored in the integrated circuit device and the sensor data (based on the new data 104 and neural networks 110 and 112, the result 114 is generated) [(PPUs generate disease diagnosis [Paragraph 449]) [
[.
However, Dwivedi does not explicitly mention of a person; transmitting an alert from the integrated circuit device to request assistance.
Choi teaches, in a similar field of endeavor of neural systems, the following:
of a person; transmitting an alert from the integrated circuit device to request assistance (in the disclosed systems, Choi illustrates the reception of human data for neural training, acquiring a diagnosis, and then transmitting an alert to external sources for further processing as in Fig. 2 [Paragraphs 112, 127, 146]. Additionally, broad limitations in Claim 1 are not providing specific details or features but general recitations of how neural networks work, as known in the art. That is, neural networks provide outputs/diagnostics based on sensed inputted data. Claim 1 is only providing four generic steps of storing a model of neural network, receiving data sensed to a person, generating a condition of the person, and transmitting an alert seeking for assistance. Hence, for limitations “generating, in the integrated circuit device and by the at least one processing unit executing instructions included in the model of the Artificial Neural Network, an output of the Artificial Neural Network, based on the model stored in the integrated circuit device and the sensor data of the person, wherein the output identifies a condition of the person; and transmitting an alert from the integrated circuit device to request assistance” and based on the analysis above, Dwivedi generates an output of the neural network [result 114 in Fig. 1] based on neural network and the sensed data [training data 102, transformer 106, new data 104,  and neural networks 110, 112 in Fig. 1], where said sensed data belongs to a person, as taught by Choi, and where an alert is transmitted requesting assistance [Choi – Paragraph 112, 127, 146]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural system (as taught by Dwivedi) by receiving data from a person, identifying a condition of the person, and transmitting alert for assistance (as taught by Choi) for the purpose of developing artificial intelligence diagnostic tools that output superior diagnostic results (Choi – Paragraph 4).

Regarding claim 2, Dwivedi further teaches the method of claim 1, wherein the output further identifies a diagnosis of the condition (PPUs generate disease diagnosis [Paragraph 449]).

Regarding claim 3, Dwivedi and Choi further teaches the method of claim 2, wherein the output further identifies a prediction of time to an occurrence of the condition (Dwivedi discloses multiple predictions of diagnosis based on different parameters [Paragraphs 104, 106]. Choi discloses the prediction of diagnosis based on different parameters [Paragraph 134, 308, 331]. Thus, a person having ordinary skills in the art would recognize that time is one of the disclosed parameters for the diagnosed result).

Regarding claim 4, Choi further teaches the method of claim 3, wherein the output further identifies a severity level of the condition in the occurrence ([Paragraph 573]).

Regarding claim 5, Dwivedi further teaches the method of claim 3, further comprising: executing, by the at least one processing unit configured in the integrated circuit device, the instructions included in the model of the Artificial Neural Network to implement the Artificial Neural Network using matrices of the Artificial Neural Network stored in the random access memory configured in the integrated circuit device (in Fig. 1, neural training units 110 and 112 execute matrices, as well as in Fig. 9 [Paragraphs 87, 303]).

Regarding claim 6, Dwivedi further teaches the method of claim 5, wherein the integrated circuit device has a Deep Learning Accelerator with the at least one processing unit, a control unit and local memory ([Paragraph 142]); the at least one processing unit includes at least a matrix-matrix unit configured to execute an instruction having two matrix operands; the matrix-matrix unit includes a plurality of matrix-vector units configured to operate in parallel; each of the matrix-vector units includes a plurality of vector-vector units configured to operate in parallel; and each of the vector-vector units includes a plurality of multiply-accumulate units configured to operate in parallel (the implementation of neural networks is performed by parallel processing of matrices and vectors, as in Figs. 2, 15 [Paragraphs 87, 147, 148, 303, 372, 435]).

Regarding claim 7, Dwivedi further teaches the method of claim 5, wherein the random access memory further stores instructions of a server application configured to generate the alert based on the output; and the integrated circuit device further includes a Central Processing Unit configured to execute the instructions (in Fig. 1, result 114 based on output from neural 110 and 112).

Regarding claim 8, Choi further teaches the method of claim 7, further comprising: communicating, within a local area network, with sensors to receive the sensor data (the data set corresponds to data sensed by sensors/cameras [Paragraph 173]).

Regarding claim 9, Choi further teaches the method of claim 8, wherein the sensors include a vital sign monitor and a digital camera (the data set corresponds to data sensed by sensors/cameras [Paragraph 173]).

Regarding claim 10, Choi further teaches the method of claim 3, further comprising: extracting features from the sensor data; and transmitting the features to a central server to predict a medical diagnosis for the person (as in Fig. 1, extracted features from data is transmitted to external client device for diagnosis).

Regarding claim 11, Choi further teaches the method of claim 10, further comprising: receiving a request from the central server; and transmitting the sensor data to the central server (as in Fig. 1, external client device requests the transmission of the diagnosis data [Paragraph 112]).

Regarding claim 12, Dwivedi in view of Choi further teaches the method of claim 3, further comprising: storing sensor data collected in a latest time period of a predetermined length (in Dwivedi, based on time parameters the data is stored and collected [Paragraph 62]); and transmitting the sensor data collected in the latest time period to a central server, wherein the central server is configured to train the Artificial Neural Network based on input provided by a human and a supervised machine learning technique (thus, the transmission, as in Choi, of the neural diagnosed data is based on time parameters).

Regarding claim 13, Choi further teaches the method of claim 12, wherein the sensor data collected in the latest time period is transmitted to the central server in response to the alert (thus, the data is transmitted to the external source based on the time parameters as in interaction between diagnostic device 2000 and client device 200).

Regarding claim 14, Choi further teaches the method of claim 12, further comprising: receiving a request from the central server, wherein the request causes transmission of the sensor data collected in the latest time period to the central server (as in Fig. 1, external client device requests the transmission of the diagnosis data [Paragraph 112]).

Regarding claim 15, Dwivedi teaches an apparatus (Figs. 1-2, 9A), comprising:
a communication device configured to receive sensor data (sensor data is received as new data 104 as in Fig. 1 [Paragraph 54]) [
a Central Processing Unit (processor within ALUs 910 [Paragraph 1, 84, 87]);
at least one processing unit configured to execute instructions having matrix operands (the ALUs 910 comprise matrix operands [Paragraph 87]);
random access memory configured to store (PPUs 218 in Fig. 2 comprise memories for storing the data as well as the data storage 901 and 905 in Fig. 9A [Paragraphs 49, 65, 68, 83, 84]):
matrices of an Artificial Neural Network (stored matrices for neural network [Paragraphs 478-479]);
instructions executable by the at least one processing unit to implement the Artificial Neural Network ([Paragraph 51]); and
[
an integrated circuit package enclosing at least the at least one processing unit and the random access memory (Fig. 1).
However, Dwivedi does not explicitly mention of a person; a server application programmed for execution by the Central Processing Unit to provide, based on an output of the Artificial Neural Network, an alert to request intervention of a condition of the person identified in the output.
Choi teaches, in a similar field of endeavor of neural systems, the following:
of a person; a server application programmed for execution by the Central Processing Unit to provide, based on an output of the Artificial Neural Network, an alert to request intervention of a condition of the person identified in the output (in the disclosed systems, Choi illustrates the reception of human data for neural training, acquiring a diagnosis, and then transmitting an alert to external sources for further processing as in Fig. 2 [Paragraphs 112, 127, 146]. Additionally, based on the analysis above, Dwivedi generates an output of the neural network [result 114 in Fig. 1] based on neural network and the sensed data [training data 102, transformer 106, new data 104,  and neural networks 110, 112 in Fig. 1], where said sensed data belongs to a person, as taught by Choi, and where an alert is transmitted requesting assistance [Choi – Paragraph 112, 127, 146]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural system (as taught by Dwivedi) by receiving data from a person, identifying a condition of the person, and transmitting alert for assistance (as taught by Choi) for the purpose of developing artificial intelligence diagnostic tools that output superior diagnostic results (Choi – Paragraph 4).

Regarding claim 16, Dwivedi further teaches the apparatus of claim 15, wherein the integrated circuit package further encloses the Central Processing Unit (Fig. 1).

Regarding claim 17, Dwivedi further teaches the apparatus of claim 16, further comprising: sensors configured to monitor the person and generate the sensor data in a local area network that is connected to the communication device (new data 104 being sensor data from local area network [Paragraph 115]).

Regarding claim 18, Dwivedi further teaches the apparatus of claim 17, further comprising: a router of the local area network; wherein the integrated circuit package is configured within the router; and wherein the alert is transmitted via a central server, a telecommunications network, a cellular communications network, or Internet (multiple internet devices are used for the transmission of the data; thus, routers are included for the networks used [Paragraph 115, 203]).

Regarding claim 19, Dwivedi teaches a system (Figs. 1-2, 9A), comprising:
a central server (servers 1278 in Fig. 12D);
a plurality of edge servers in communication with the central server, wherein each respective edge server in the plurality of edge servers includes (plurality of servers 1278):
a communication device configured to receive sensor data (sensor data is received as new data 104 as in Fig. 1 [Paragraph 54]) [
a Central Processing Unit having at least one Arithmetic-Logic Unit (ALU) (ALUs 910 in Fig. 9A);
a Deep Learning Accelerator having at least one processing unit ([Paragraphs 4, 142]) configured to operate on two matrix operands of an instruction executable in the Deep Learning Accelerator (operands of matrices being used for executing the learning [Paragraph 87]); and
random access memory (PPUs 218 in Fig. 2 comprise memories for storing the data as well as the data storage 901 and 905 in Fig. 9A [Paragraphs 49, 65, 68, 83, 84]) configured to store:
matrices of an Artificial Neural Network ([Paragraph 51]);
instructions executable by the Deep Learning Accelerator to generate, according to the sensor data as input to the Artificial Neural Network, an output identifying a condition (PPUs generate disease diagnosis [Paragraph 449]) [
.
However, Dwivedi does not explicitly mention of a person; a server application executable by the Central Processing Unit to provide an alert to the central server, the central server configured to request intervention of the condition for the person in response to the alert.
Choi teaches, in a similar field of endeavor of neural systems, the following:
of a person; a server application executable by the Central Processing Unit to provide an alert to the central server, the central server configured to request intervention of the condition for the person in response to the alert (in the disclosed systems, Choi illustrates the reception of human data for neural training, acquiring a diagnosis, and then transmitting an alert to external sources for further processing as in Fig. 2 [Paragraphs 112, 127, 146]. Additionally, based on the analysis above, Dwivedi generates an output of the neural network [result 114 in Fig. 1] based on neural network and the sensed data [training data 102, transformer 106, new data 104,  and neural networks 110, 112 in Fig. 1], where said sensed data belongs to a person, as taught by Choi, and where an alert is transmitted requesting assistance [Choi – Paragraph 112, 127, 146]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural system (as taught by Dwivedi) by receiving data from a person, identifying a condition of the person, and transmitting alert for assistance (as taught by Choi) for the purpose of developing artificial intelligence diagnostic tools that output superior diagnostic results (Choi – Paragraph 4).

Regarding claim 20, Dwivedi further teaches the apparatus of claim 19, further comprising: an integrated circuit package configured to enclose at least the random access memory and the Deep Learning Accelerator (Fig. 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 8, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633